PER CURIAM:
Waymare Billups seeks to appeal the district court’s order construing his 28 U.S.C. § 2254 (2000) petition as a 28 U.S.C. § 2241 (2000) petition. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Billups seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny a certificate of appealability and Billups’ motion for immediate release and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED